Exhibit 10.4.7

 

EXECUTION COPY

 

PORTLAND NATURAL GAS TRANSMISSION SYSTEM PARTNERSHIP

ASSIGNMENT AND ASSUMPTION OF PARTNERSHIP INTEREST

AND AMENDMENT NUMBER 7 OF THE PNGTS PARTNERSHIP AGREEMENT

 

THIS ASSIGNMENT AND ASSUMPTION OF PARTNERSHIP INTEREST AND AMENDMENT NUMBER 7 OF
THE PNGTS PARTNERSHIP AGREEMENT made this 28th day of June, 2001 (this
“Assignment”), is by and among PNGTS Holding Corp. (formerly known as NI Energy
Services Development Corp ), an Indiana corporation (“Holding Corp.”), Natural
Gas Development, Inc., a Massachusetts corporation (“NGDI”) and Select Energy
Portland Pipeline, Inc., a Connecticut corporation (“SEPPI” and together with
NGDI and Holding Corp., collectively, the “Assignors”), MCNIC East Coast
Pipeline Company (“MCN”), El Paso Energy Portland Corporation (“El Paso”), TCPL
Portland Inc (“TCPL”) and Northern New England Investment Company, Inc. (“Gaz
Met” and together with TCPL and El Paso, collectively, the “Assignees”) and
Portland Natural Gas Transmission System, a Maine general partnership (“PNGTS”
or the “Partnership”).

 

RECITALS

 

WHEREAS, each of Holding Corp and NGDI is the owner of a 9.53%  percentage
interest in the Partnership and SEPPI is the owner of a 5% percentage interest
in the Partnership and each is a party to the Portland Natural Gas Transmission
System Amended and Restated Partnership Agreement dated as of March 1, 1996, as
amended by First Amendment dated as of May 23, 1996 and as further amended by
Amendment Number 2, dated as of October 23, 1996, Amendment Number 3, dated as
of March 17, 1998, Amendment Number 4, dated as of March 31, 1998, Amendment
Number 5, dated as of September 30, 1998, and Amendment Number 6, dated as of
June 4, 1999 (as amended and as it may be amended from time to time, the
“Partnership Agreement”), by and among MCN, Assignors and Assignees
(collectively, the “Partners”), pursuant to which the Partners agreed, among
other things, to continue PNGTS as a Maine general partnership, to construct and
operate a natural gas pipeline from the U.S./Canadian border in New Hampshire to
the vicinities of Haverhill and Dracut, Massachusetts, known as the Portland
Natural Gas Transmission System;

 

WHEREAS, Holding Corp. desires to sell, assign, transfer and convey to the
Assignees and each of the Assignees, with the exception of Gaz Met, desires to
acquire a portion, and collectively, the Assignees, with the exception of Gaz
Met, desire to acquire all of Holding Corp’s right and interest in and to its
9.53% interest in the Partnership (the “Holding Corp. Partnership Interest”) in
accordance with and for the respective consideration set forth in the chart in
the third recital below:

 

WHEREAS, NGDI desires to sell, assign, transfer and convey to the Assignees and
each of the Assignees, with the exception of Gaz Met, desires to acquire a
portion, and collectively, the Assignees, with the exception of Gaz Met, desire
to acquire all of NGDI’s right and interest in and to its 9.53% interest in the
Partnership (the “NGDI Partnership Interest”) in accordance with and for the
respective consideration set forth in the chart below:

 

--------------------------------------------------------------------------------


 

 

 

Percentage of

 

Percentage of

 

 

 

 

 

Holding Corp

 

NGDI

 

 

 

Company

 

Partnership Interest

 

Partnership Interest

 

Consideration

 

 

 

 

 

 

 

 

 

TCPL

 

52.91

%

52.91

%

$

8,633,038.92

 

El Paso

 

47.09

%

47.09

%

$

7,685,461.08

 

 

 

 

 

 

 

$

16,318,500.00

 

 

WHEREAS, SEPPI desires to sell, assign, transfer and convey to the Assignees and
each of the Assignees desires to acquire a portion of SEPPI’s right and interest
in and to its 5.0% interest in the Partnership (the “SEPPI Partnership
Interest”) in accordance with and for the respective consideration set forth in
the chart below:

 

 

 

Percentage of SEPPI

 

 

 

Company

 

Partnership Interest

 

Consideration

 

TCPL

 

35.96

%

$

1,175,172.80

 

El Paso

 

32.02

%

$

1,046,413.60

 

Gaz Met

 

32.02

%

$

1,046,413.60

 

 

 

 

 

$

3,268,000.00

 

 

WHEREAS, the Management Committee has, by unanimous vote reflected in a written
resolution signed by each Representative, consented to the transactions
contemplated hereunder pursuant to Section 9.1.1 of the Partnership Agreement;

 

WHEREAS, Assignors desire to assign to Assignees, and each of the Assignees
desires to assume, all of Assignors’ liabilities and obligations with respect to
the percentage of the Holding Corp. Partnership Interest, NGDI Partnership
Interest and SEPPI Partnership Interest as set across from each Assignee’s
respective name in the tables above and as set forth in Section 2 below, under
the Partnership Agreement, that certain Pledge Agreement dated as of June 3,
1998, as amended (as it may be from time to time further amended, modified or
supplemented, the “Pledge Agreement”) made by the Partners (excluding Gaz Met)
to the Bank of Montreal as Collateral Agent (as defined in the PNGTS Credit
Agreement defined below), and that certain Pledge Agreement dated as of June 3,
1998 (as it may be amended from time to time, the “Gaz Met Pledge Agreement”)
made by Gaz Metro Portland Corporation, a predecessor in interest to Gaz Met, to
the Bank of Montreal as Collateral Agent (as defined in the PNGTS Credit
Agreement defined below);

 

WHEREAS, NiSource Capital Markets, Inc. (formerly known as NIPSCO Capital
Markets, Inc.) (“Capital Markets”), an affiliate of NGDI and Holding Corp.,
executed that certain Guaranty dated as of June 3, 1998 in favor of the
Partnership (“Capital Markets Guaranty”) in connection with that certain Equity
Contribution Agreement dated as of June 3, 1998, as amended, between the
Partners, the Partnership and the Bank of Montreal as Collateral Agent (as it
may be from time to time further amended, modified or supplemented, the “Equity
Contribution Agreement”);

 

WHEREAS, Granite State Gas Transmission, Inc. (“Granite State”), an affiliate of
NGDI and Holding Corp., executed that certain Guaranty dated as of June 3, 1998
in favor of the Partnership (“Granite State Guaranty”) in connection with the
Equity Contribution Agreement;

 

2

--------------------------------------------------------------------------------


 

WHEREAS, Capital Markets has executed that certain Debt Service Reserve Guaranty
dated as of February 22, 2000 in favor of the Partnership (“Debt Service Reserve
Guaranty”) and Capital Markets desires to be released from such Debt Service
Reserve Guaranty;

 

WHEREAS, Northeast Utilities (“NU”), an affiliate of SEPPI, has executed that
certain Guaranty dated as of June 4, 1999 in favor of the Partnership (“NU
Guaranty”) in connection with the Equity Contribution Agreement;

 

WHEREAS, NU has provided a Letter of Credit issued by Bank One, NA in connection
with the Debt Service Reserve (“NU DSR LOC”) dated as of March 13, 2000 in favor
of the Partnership and NU desires to be released from such NU DSR LOC;

 

WHEREAS, NU has executed that certain Debt Service Reserve Guaranty dated as of
February 22, 2000 in favor of the Partnership (“NU DSR Guaranty”) and NU desires
to be released from such NU DSR Guaranty; and

 

WHEREAS, the Partnership has approved the transactions contemplated by this
Assignment and upon consummation thereof will accept the transfer of the Holding
Corp. Partnership Interest, the NGDI Partnership Interest and the SEPPI
Partnership Interest to Assignees pursuant to the terms and conditions set forth
herein;

 

NOW THEREFORE, in consideration of the mutual promises set forth herein, it is
agreed as follows:

 

1.                                      Definitions. Terms used but not defined
herein (including in the recitals above) shall have the meanings assigned to
such terms in the Partnership Agreement.

 

2.                                      Assignment.

 

(a)                                 Holding Corp and NGDI hereby sell, assign,
transfer and convey to Assignees (with the exception of Gaz Met), their
respective successors and assigns, the respective percentage of the Holding
Corp. Partnership Interest and NGDI Partnership Interest, including all right
and interest in and to the Partnership’s assets, liabilities, rights to future
profits, and management rights as such relate to such percentage of the
Partnership Interest, which assignment shall be effective as of June 28, 2001
(“Effective Date”), for an aggregate consideration of $16,318,500 (“Purchase
Price”) in accordance with the chart set forth in the third recital above.
Assignees (with the exception of Gaz Met) shall pay their portion of the
Purchase Price by wire transfer to a bank account designated by Holding Corp. or
NGDI (such designation to be made at least 5 business days prior to the
Effective Date). The closing of this transaction shall take place at the offices
of Schiff Hardin & Waite, 6600 Sears Tower, Chicago, Illinois at 10:00 a m. on
the Effective Date.

 

(b)                                 SEPPI hereby sells, assigns, transfers and
conveys to Assignees, their respective successors and assigns, the respective
percentage of the SEPPI Partnership Interest, including all right and interest
in and to the Partnership’s assets, liabilities, rights to future profits, and
management rights as such relate to such percentage of the Partnership Interest,
which assignment shall be effective as of the Effective Date, for an aggregate
consideration of $3,268,000 (“SEPPI Purchase Price”)

 

3

--------------------------------------------------------------------------------


 

in accordance with the chart set forth in the fourth recital above. Assignees
shall pay the portion of the SEPPI Purchase Price set forth opposite each
Assignee’s name in the table above by wire transfer to a bank account designated
by SEPPI (such designation to be made at least 5 business days prior to the
Effective Date). The closing of this transaction shall take place at the offices
of Schiff Hardin & Waite, 6600 Sears Tower, Chicago, Illinois at 10:00 a.m. on
the Effective Date.

 

3.                                      Acceptance. Each Assignee, as it applies
to such Assignee in accordance with Section 2 above, accepts the foregoing
assignment and, on and after the Effective Date, agrees to be bound by all of
the provisions of the Partnership Agreement, as amended and as further amended
by this Assignment, and shall severally assume any and all liabilities and
obligations of Holding Corp. with respect to the percentage of the Holding Corp.
Partnership Interest acquired by such Assignee, any and all liabilities and
obligations of NGDI with respect to the percentage of NGDI Partnership Interest
acquired by such Assignee, and any and all liabilities and obligations of SEPPI
with respect to the percentage of the SEPPI Partnership Interest acquired by
such Assignee, under the Partnership Agreement, the Pledge Agreement and the Gaz
Met Pledge Agreement, or in connection with these agreements or any other
agreements entered into under the Partnership Agreement, including, but not
limited to, any and all liabilities of the Partnership arising out of actions or
failures to act on or prior to the Effective Date. Each Assignee, as it applies
to such Assignee in accordance with Section 2 above, and PNGTS hereby agree that
each Assignee’s execution of this Assignment shall be treated as such Assignee’s
execution of a counterpart of the Partnership Agreement and on and after the
Effective Date, each Assignee shall satisfy any and all obligations otherwise
accruing to or presently the obligation of Assignors with respect to the
percentage of the Partnership Interest acquired by such Assignee under or
associated with the Credit Agreement dated April 24, 1998, among the
Partnership, the Lenders named therein, the Bank of Montreal as LC Bank and
Administrative Agent (the “Bank”) and TD Securities (USA) Inc. as Co-Arrangers,
as amended on September 30, 1998 and further amended on November 11, 1999 and
February 28, 2001, and as the same may be further amended, modified,
supplemented or restated from time to time (“PNGTS Credit Agreement”).

 

4.                                      [Intentionally omitted]

 

5.                                      Representations and Warranties of
Assignors. Each Assignor, with respect to itself only, makes no representations
or warranties of any kind with respect to this Assignment, except as follows:

 

(a)                                 Assignor is a corporation duly organized,
validly existing and in good standing under the laws of the state of its
incorporation and is duly qualified to do business and is in good standing in
each other jurisdiction where the performance of its obligations therein makes
such qualification necessary;

 

(b)                                 Assignor has the power and authority to
execute and deliver this Assignment and to consummate the transactions
contemplated hereby. The execution and delivery by each Assignor of this
Assignment, and the consummation by each Assignor of the transactions
contemplated by this Assignment have been duly authorized by all necessary
corporate action and do not require the consent or authorization of any
governmental entity or other person. This Assignment (including the sale and
purchase of the Partnership Interests contemplated by this Assignment) has been
duly executed and delivered and constitutes the legal, valid and binding

 

4

--------------------------------------------------------------------------------


 

obligation of each Assignor enforceable in accordance with its terms, except as
the same may be limited by applicable bankruptcy, insolvency or similar laws
affecting creditors’ rights generally or the availability of equitable remedies;

 

(c)                                  Assignor owns its respective Partnership
Interest free from any liens, claims, encumbrances and rights of any person or
party, other than the security interest created by the Pledge Agreement, and the
assignment of the Partnership Interest, including compliance with any of the
terms and provisions of this Assignment, will not breach any rights of any
person or party under any agreement, including but not limited to the
Partnership Agreement, the Equity Contribution Agreement or the Pledge
Agreement;

 

(d)                                 The assignment of each Assignor’s
Partnership Interest and the execution and delivery of this Assignment together
with the consummation by the Assignors of the transactions contemplated by this
Assignment will not violate any provision of their respective corporate
organizational documents or violate any law, rule or regulation to which the
Partnership or Assignors are subject; and

 

(e)                                  None of the Assignors has materially
breached any of its respective obligations under the Partnership Agreement, the
Equity Contribution Agreement, the Pledge Agreement, the Gaz Met Pledge
Agreement, the PNGTS Credit Agreement or any other agreement entered into under
the Partnership Agreement and no person has any agreement, option, understanding
or commitment or any right or privilege (whether by law, pre-emptive or
contractual) capable of becoming any agreement, option or commitment, including
convertible securities, warrants or convertible obligations of any nature for
the purchase and sale of any Assignor’s Partnership Interest.

 

(f)                                   After giving effect thereto, the
transactions contemplated by this Assignment do not and will not constitute an
Event of Default (as defined in the PNGTS Credit Agreement) under the PNGTS
Credit Agreement.

 

6.                                      Representations and Warranties of
Assignees. Each Assignee, as it applies to such Assignee in accordance with
Section 2 above, with respect to itself only and with respect to this
Assignment, makes no representations or warranties of any kind, except as
follows:

 

(a)                                 Assignee is a corporation duly organized,
validly existing and in good standing under the laws of the jurisdiction in
which it is incorporated and is duly qualified to do business and is in good
standing in each jurisdiction where the performance of its obligations therein
makes such qualification necessary;

 

(b)                                 Assignee has the power and authority to
execute and deliver this Assignment and to consummate the transactions
contemplated hereby The execution and delivery by Assignee of this Assignment,
and the consummation by Assignee of the transactions contemplated by this
Assignment have been duly authorized by all necessary corporate action and do
not require the consent or authorization of any governmental entity or other
person. This Assignment has been duly executed and delivered and constitutes the
legal, valid and binding obligation of Assignee enforceable in accordance with
its terms, except as the same may be limited by

 

5

--------------------------------------------------------------------------------


 

applicable bankruptcy, insolvency or similar laws affecting creditors’ rights
generally or the availability of equitable remedies;

 

(c)                                  The assumption of the Holding Corp
Partnership Interest, the NGDI Partnership Interest and the SEPPI Partnership
Interest, and the execution and delivery of this Assignment together with the
consummation by Assignee of the transactions contemplated by this Assignment
will not violate any provision of its corporate organizational documents or
violate any law, rule or regulation to which the Partnership or Assignee is
subject; and

 

(d)                                 Assignee hereby repeats the representations
set forth in Section 2.6.1 and Section 2.6.2(b) of the Partnership Agreement to
PNGTS.

 

7.                                      Acceptance by PNGTS. The Partnership
accepts each Assignee as a partner in the Partnership for the additional
percentage of the Partnership acquired by each Assignee hereby. The Partnership
(i) agrees to the assumption of liability to the extent of the percentage of the
Holding Corp. Partnership Interest, the NGDI Partnership Interest and the SEPPI
Partnership Interest acquired by each Assignee, as it applies to such Assignee
in accordance with Section 2 above, from and after the Effective Date,
(ii) releases Holding Corp. from its obligations with respect to the Holding
Corp. Partnership Interest, releases NGDI from its obligations with respect to
the NGDI Partnership Interest and releases SEPPI from its obligations with
respect to the SEPPI Partnership Interest and (iii) agrees henceforth to look to
the Assignees to satisfy any and all obligations and/or liabilities (including,
but not limited to, any and all liabilities of the Partnership arising out of
actions or failures to act on or prior to the Effective Date) otherwise accruing
to (or presently the obligation of) Holding Corp with respect to the Holding
Corp. Partnership Interest, NGDI with respect to the NGDI Partnership Interest
or SEPPI with respect to the SEPPI Partnership Interest. Each Assignee and the
Partnership agree that the Partnership Agreement is hereby amended by
substituting Schedule A attached hereto for the same schedule currently attached
to the Partnership Agreement.

 

8.                                      Consents and Approvals. As of the
Effective Date, (a) this Assignment shall have received any necessary approval
of the Bank (acting with the consent of the Majority Lenders) under the PNGTS
Credit Agreement and (b) the Bank (acting with the consent of the Majority
Lenders) shall have released (i) Capital Markets from the Debt Service Reserve
Guaranty (except the obligations under Section 2 thereof) and (ii) NU from the
NU DSR Guaranty (except the obligations under Section 2 thereof), and the NU DSR
LOC. On the Effective Date or promptly thereafter, the Bank shall have filed UCC
termination statements releasing its lien with respect to each Assignor’s
interests in the Collateral (as defined in the Pledge Agreement) in all
jurisdictions where the Bank has filed UCC-1 financing statements with respect
to the Bank’s lien with respect to each Assignor’s interests in the Collateral
(as defined in the Pledge Agreement) pursuant to the PNGTS Credit Agreement.

 

9.                                      Release and Termination of Certain
Agreements Related to the PNGTS Credit Agreement. As of the Effective Date, the
Partnership hereby releases (i) Capital Markets from any and all of its
obligations under the Debt Service Reserve Guaranty (except the obligations
under Section 2 thereof) and (ii) NU from any and all of its obligations under
the NU DSR Guaranty (except the obligations under Section 2 thereof) and the NU
DSR LOC. The Partnership agrees that each of the Equity Contribution Agreement
(except the obligations under Section 9 thereof), the Capital Markets Guaranty
(except the obligations under Section 2 thereof), the Granite State Guaranty
(except the obligations under Section 2 thereof), the NU

 

6

--------------------------------------------------------------------------------


 

Guaranty (except the obligations under Section 2 thereof), the Guaranty dated as
of June 3, 1998 between MCN Energy Enterprises, Inc (formerly known as MCN
Investment Corporation) and the Partnership (except the obligations under
Section 2 thereof), the Guaranty dated as of June 3, 1998 between El Paso
Natural Gas Company and the Partnership (except the obligations under Section 2
thereof), the Guaranty dated as of June 3, 1998 between TransCanada PipeLines
Limited, TransCanada PipeLine USA Ltd. and the Partnership (except the
obligations under Section 2 thereof), and the Guaranty dated as of June 3, 1998
between Gaz Métropolitain and Company, Limited Partnership and the Partnership
(except the obligations under Section 2 thereof) has terminated in accordance
with its terms and the parties thereto are no longer obligated thereunder except
as set forth in the specific aforementioned sections of such agreements

 

10.                               Indemnity. Each Assignee (with the exception
of Gaz Met) shall indemnify and hold Holding Corp. harmless against any and all
losses, costs, and expenses (including, without limitation, reasonable
attorneys’ fees) and liabilities incurred by Holding Corp in connection with or
arising in any manner from such Assignee’s failure to (i) lawfully acquire, in
the manner contemplated herein, the percentage of the Holding Corp. Partnership
Interest sought to be acquired by such Assignee hereby, other than any failure
occasioned by Holding Corp.’s breach of any representation or warranty made
pursuant to Section 5, or(ii) discharge any liabilities assumed under this
Assignment. Each Assignee (with the exception of Gaz Met) shall indemnify and
hold NGDI harmless against any and all losses, costs, and expenses (including,
without limitation, reasonable attorneys’ fees) and liabilities incurred by NGDI
in connection with or arising in any manner from such Assignee’s failure to
(i) lawfully acquire, in the manner contemplated herein, the percentage of the
NGDI Partnership Interest sought to be acquired by such Assignee hereby, other
than any failure occasioned by NGDI’s breach of any representation or warranty
made pursuant to Section 5, or (ii) discharge any liabilities assumed under this
Assignment. Each Assignee shall indemnify and hold SEPPI harmless against any
and all losses, costs, and expenses (including, without limitation, reasonable
attorneys’ fees) and liabilities incurred by SEPPI in connection with or arising
in any manner from such Assignee’s failure to (i) lawfully acquire, in the
manner contemplated herein, the percentage of the SEPPI Partnership Interest
sought to be acquired by such Assignee hereby, other than any failure occasioned
by SEPPI’s breach of any representation or warranty made pursuant to Section 5,
or (ii) discharge any liabilities assumed under this Assignment.

 

11.                               Tax Matters Partner. Effective as of the
Effective Date, MCN shall be appointed as the Tax Matters Partner of the
Partnership for the years 1995-2000 and thereafter and shall serve in that
capacity in accordance with Section 6.12 of the Partnership Agreement. On or
subsequent to the Effective Date, the Partnership shall file a statement with
the Internal Revenue Service with respect to the Partnership’s appointment of
MCN as the Tax Matters Partner for the years 1995-2000 and thereafter effective
as the Effective Date and deliver a copy of such statement to Holding Corp.
Effective as of the Effective Date, NGDI resigns as the Tax Matters Partner and
shall file a statement with the Internal Revenue Service with respect to such
resignation.

 

12.                               Effect on Partnership Agreement. Except as
expressly set forth herein, the Partnership Agreement and all of the
representations, warranties, covenants and agreements contained therein remain
in full force and effect for the benefit of the parties thereto and hereto and
their successors and assigns.

 

7

--------------------------------------------------------------------------------


 

13.                               Allocation of Profits, Losses and
Distributions. All income, gain, credit, deduction, profit and loss of the
Partnership for the fiscal year ending December 31, 2001 and allocable to any
Partner’s Percentage interest acquired pursuant to the transfers effected by
this Assignment and any distributions made with respect thereto shall be
allocated among the Assignors and the Assignors on a pro rata basis based on
percentage ownership (i) in inspect of the portion of the fiscal year of the
Partnership ending on the Effective Date of the Assignment, to the respective
Assignor, and (ii) in respect of subsequent periods, to the respective Assignees
Allocation of profits, losses and distributions under this Section 13 shall be
made within sixty (60) days following December 31, 2001.

 

14.                               Miscellaneous. All of the covenants, terms,
and conditions set forth herein shall be binding upon and inure to the benefit
of the parties hereto and their respective successors and assigns. This
Assignment shall be governed by and construed in accordance with the laws of the
State of Maine, without giving effect to the conflict of laws principles
thereof. Each of the parties hereto hereby irrevocably waives any and all right
to trial by jury in any legal proceeding arising out of or relating to this
Assignment or the transactions contemplated hereby. Each of the parties hereto
will perform and cause to be performed such further acts and execute and deliver
or cause to be executed and delivered such further documents as may be
reasonably necessary or desirable to carry out the terms and intent of this
Assignment. The parties hereto agree not to disclose to any non-affiliated third
party (other than as may be required by law) the Purchase Price without the
consent of the other parties hereto. The recitals hereto are incorporated into
this Assignment.

 

15.                               Counterparts. This Assignment may be executed
in any number of counterparts, including facsimile counterparts with originals
to follow, all of which taken together shall constitute one and the same
instrument, and any party hereto may execute this Assignment by signing any such
counterpart.

 

[Signature pages follow]

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, PNGTS (through its Partners), MCN, Assignors and each
Assignee have executed this Assignment as of the date and year first above
written.

 

MCNIC EAST COAST PIPELINE COMPANY

 

 

 

 

APPROVED

By:

/s/ Steven E. Kurmas

 

AS TO FORM

Name:

Steven E. Kurmas

 

/s/ [ILLEGIBLE]

Title:

President

 

 

 

 

 

 

ASSIGNORS:

 

 

 

 

 

 

PNGTS HOLDING CORP.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Glen L. Kettering

 

 

Name:

Glen L. Kettering

 

 

Title:

President

 

 

 

 

 

 

NATURAL GAS DEVELOPMENT, INC.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Glen L. Kettering

 

 

Name:

Glen L. Kettering

 

 

Title:

President

 

 

 

 

 

 

SELECT ENERGY PORTLAND PIPELINE, INC.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Gary D. Simon

 

 

Name:

Gary D. Simon

 

 

Title:

Senior Vice President-Enterprise Development and Analysis - Northeast Utilities
Service Company, agent for the above

 

 

 

 

 

 

ASSIGNEE PARTNERS:

 

 

 

 

 

 

EL PASO ENERGY PORTLAND CORPORATION

 

 

 

 

 

 

 

 

 

 

By:

/s/ Grey G. Gruber

 

 

Name:

Grey G. Gruber

 

 

Title:

Senior Vice President

 

 

 

--------------------------------------------------------------------------------


 

NORTHERN NEW ENGLAND INVESTMENT COMPANY, INC.

 

 

 

 

 

 

 

 

 

By:

/s/ Jacques Charron

 

 

Name:

Jacques Charron

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

 

By:

/s/ Pierre Despars

 

 

Name:

Pierre Despars

 

 

Title:

Vice President, Corporate & Legal Affairs

 

 

 

 

 

 

 

 

 

 

TCPL PORTLAND INC.

 

 

 

 

 

 

 

 

 

By:

/s/ Paul E. MacGregor

 

 

Name:

Paul E. MacGregor

 

 

Title:

V-P

 

 

 

 

 

 

 

 

 

 

By:

/s/ Gary G. Penrose

 

 

Name:

Gary G. Penrose

 

 

Title:

V-P, Taxation

 

 

 

--------------------------------------------------------------------------------

 


 

The undersigned hereby guarantees the representations and warranties of Holding
Corp and NGDI set forth in Section 5 of this Assignment, and agrees to indemnify
and hold harmless each of the Assignees from and against all liability, demands,
claims, actions or causes or action, losses, damages, costs and expenses
(including, without limitation, reasonable attorneys’ fees and expenses)
asserted against or incurred by any Assignee as a result of or arising out of
(i) a breach of any representation or warranty by Holding Corp or NGDI contained
in Section 5 of this Assignment or (ii) a breach of any agreement or covenant of
Holding Corp or NGDI in this Assignment

 

In connection with the foregoing guaranty, the undersigned waives any
requirement that the Assignees exhaust any rights or take any action against
Holding Corp and NGDI The foregoing guaranty is intended for the sole benefit of
the Assignees and shall not be construed to confer any rights in favor of any
third parties against the undersigned.

 

NISOURCE CAPITAL MARKETS, INC.

 

 

By:

/s/ Michael W. O’Donnell

 

Name:

Michael W. O’Donnell

 

Title:

President

 

 

The undersigned hereby guarantees the representations and warranties of SEPPI
set forth in Section 5 of this Assignment, and agrees to indemnify and hold
harmless each of the Assignees from and against all liability, demands, claims,
actions or causes or action, losses, damages, costs and expenses (including,
without limitation, reasonable attorneys’ fees and expenses) asserted against or
incurred by any Assignee as a result of or arising out of (i) a breach of any
representation or warranty by SEPPI contained in Section 5 of this Assignment or
(ii) a breach of any agreement or covenant of SEPPI in this Assignment.

 

In connection with the foregoing guaranty, the undersigned waives any
requirement that the Assignees exhaust any rights or take any action against
SEPPI. The foregoing guaranty is intended for the sole benefit of the Assignees
and shall not be construed to confer any rights in favor of any third parties
against the undersigned

 

No Trustee or shareholder of the undersigned shall be held to any liability
whatever for any obligation under the foregoing guarantee, and the foregoing
guarantee shall not be enforceable against any such Trustee in their or his or
her individual capacities or capacity. The foregoing guarantee shall be
enforceable against the Trustees of the undersigned only as such, and every
person, firm, association, trust or corporation having any claim or demand
arising under the foregoing guarantee and relating to the undersigned, its
shareholders or Trustees shall look solely to the trust estate of the
undersigned for the payment or satisfaction thereof

 

NORTHEAST UTILITIES

 

 

By:

/s/ David R McHale

 

Name:

David R McHale

 

Title:

Vice President and Treasurer

 

 

--------------------------------------------------------------------------------


 

Name:

 

 

Title:

 

 

 

The undersigned hereby acknowledges and agrees to the foregoing and agrees that
despite the language set forth in Section 7 of the Debt Service Reserve Guaranty
dated as of February 22, 2000 between MCN Energy Enterprises, Inc and PNGTS
(“MCN Energy DSR Guaranty”), the MCN Energy DSR Guaranty shall remain in full
force and effect and that this Assignment shall, for purposes of Section 10
thereof, constitute a replacement guaranty

 

MCN ENERGY ENTERPRISES, INC.,

(formerly known as MCN Investment Corporation)

 

 

By:

/s/ Daniel L. Schiffer

 

Name:

Daniel L. Schiffer

 

Title:

Associate General Counsel

 

 

 

The undersigned hereby jointly and severally acknowledge and agree to the
foregoing and agree that despite the language set forth in Section 7 of the Debt
Service Reserve Guaranty dated as of February 22, 2000 between TransCanada
PipeLines Limited, TransCanada PipeLine USA Ltd and PNGTS (“TransCanada
PipeLines DSR Guaranty”), the TransCanada PipeLines DSR Guaranty shall remain in
full force and effect and that this Assignment shall, for purposes of Section 10
thereof, constitute a replacement guaranty. The undersigned hereby jointly and
severally agree to the assumption of (i) 52.91% of the Debt Service Reserve
Account obligations under Section 7.01 (m) of the PNGTS Credit Agreement of
NGDI, (ii) 52.91% of the Debt Service Reserve Account obligations under
Section 7.01(m) of the PNGTS Credit Agreement of Holding Corp. and (iii) 35.96%
of the Debt Service Reserve Account obligations under Section 7.01 (m) of the
PNGTS Credit Agreement of SEPPI

 

TRANSCANADA PIPELINES LIMITED

 

TRANSCANADA PIPELINE USA LTD.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Gary G. Penrose

 

By:

/s/ Gary G. Penrose

Name:

Gary G. Penrose

 

Name:

Gary G. Penrose

Title:

V-P, Taxation

 

Title:

V-P, Taxation

 

 

 

 

 

 

 

 

 

 

By:

/s/ Donald R. Marchand

 

By:

/s/ Donald R. Marchand

Name:

Donald R. Marchand

 

Name:

Donald R. Marchand

Title:

V-P, Finance

 

Title:

V-P, Finance

 

The undersigned hereby acknowledges and agrees to the foregoing and agrees that
despite the language set forth in Section 7 of the Debt Service Reserve Guaranty
dated as of February 22, 2000 between EI Paso Corporation (formerly named EI
Paso Energy Corporation) and PNGTS (“EI Paso DSR Guaranty”), the EI Paso DSR
Guaranty shall remain in full force and effect and that this Assignment shall,
for purposes of Section 10 thereof, constitute a replacement guaranty The
undersigned hereby agrees to the assumption of (i) 47.09% of the

 

--------------------------------------------------------------------------------


 

Debt Service Reserve Account obligations under Section 7.01 (m) of the PNGTS
Credit Agreement of NGDI, (ii) 47.09% of the Debt Service Reserve Account
obligations under Section 7.01 (m) of the PNGTS Credit Agreement of Holding
Corp., and (iii) 32.02% of the Debt Service Reserve Account obligations under
Section 7.01 (m) of the PNGTS Credit Agreement of SEPPI

 

EL PASO CORPORATION

 

 

By:

/s/ Jeffrey I. Beason

 

Name:

Jeffrey I. Beason

 

Title:

Senior Vice President

 

 

The undersigned hereby acknowledges and agrees to the foregoing and agrees that
despite the language set forth in Section 7 of the Debt Service Reserve Guaranty
dated as of February 22, 2000 between Gaz Métropolitan and Company, Limited
Partnership and PNGTS (“Gaz Met DSR Guaranty”), the Gaz Met DSR Guaranty shall
remain in full force and effect and this Assignment shall, for purposes of
Section 10 thereof, constitute a replacement guaranty The undersigned hereby
agrees to the assumption of 32.02% of the Debt Service Reserve Account
obligations under Section 7.01 (m) of the PNGTS Credit Agreement of SEPPI.

 

GAZ MÉTROPOLITAIN AND COMPANY, LIMITED PARTNERSHIP

 

 

By:

/s/ Jacques Charron

 

Name:

Jacques Charron

 

Title:

Vice President

 

 

 

 

 

 

 

By:

/s/ Pierre Despars

 

Name:

Pierre Despars

 

Title:

Vice President, Corporate & Legal Affairs

 

 

--------------------------------------------------------------------------------


 

The undersigned, solely after the execution and delivery by the Partners of this
Assignment and the execution and delivery by TransCanada PipeLines Limited,
TransCanada PipeLine USA Ltd., El Paso Corporation and Gaz Métropolitan and
Company, Limited Partnership (collectively, the “Assignee Sponsors”) of (i) the
foregoing acknowledgements and agreements and (ii) the opinions required by each
Assignee Sponsor in connection with such Assignee Sponsor’s assumption of
additional Debt Service Reserve Account obligations under Section 7.01 (m) of
the PNGTS Credit Agreement, hereby agrees that each of the Equity Contribution
Agreement (except the obligations under Section 9 thereof), the Capital Markets
Guaranty (except the obligations under Section 2 thereof), the Granite State
Guaranty (except the obligations under Section 2 thereof), the NU Guaranty
(except the obligations under Section 2 thereof), the Guaranty dated as of
June 3, 1998 between MCN Energy Enterprises, Inc., (formerly known as MCN
Investment Corporation) and the Partnership (except the obligations under
Section 2 thereof), the Guaranty dated as of June 3, 1998 between EI Paso
Natural Gas Company and the Partnership, the Guaranty dated as of June 3, 1998
between TransCanada PipeLines Limited, TransCanada PipeLine USA Ltd., Limited
and the Partnership (except the obligations under Section 2 thereof), and the
Guaranty dated as of June 3, 1998 between Gaz Métropolitan and Company, Limited
Partnership and the Partnership (except the obligations under Section 2 thereof)
has terminated in accordance with its terms and the parties thereto are no
longer obligated thereunder except as set forth in the specific aforementioned
provisions of such agreements.

 

BANK OF MONTREAL, as Collateral Agent

(as defined in the PNGTS Credit Agreement)

 

 

 

 

 

 

By:

/s/ Thomas H. Peer

 

Name:

Thomas H. Peer

 

Title:

Director

 

 

--------------------------------------------------------------------------------


 

SCHEDULE A

 

PARTNERS

 

PERCENTAGE INTEREST

 

TCPL Portland inc

 

33.29

%

MCNIC East Coast Pipe Company

 

16.41

%

EI Paso Energy Portland Corporation

 

29.64

%

Northern New England Investment Company, Inc

 

20.66

%

 

--------------------------------------------------------------------------------